DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I in the reply filed on January 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 24-37 are currently pending. 
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figure 7.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-27 and 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between PLCD4 and one or more of protein yield, milk yield, fat yield, liveweight, stature, body condition score, rump width, milking speed, capacity, dairy conformation, overall opinion and/or adaptability (see clm 24 and 37). These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “analyzing” a nucleic acid to identify whether or not it includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith (clms 24, 33). It is not clear that “analyzing” requires performing any wet laboratory steps. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental process. For example, one may “analyze” the nucleic sample by reading genotype information in a laboratory report. 
The claims recite a step of “analyzing” a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof to identify whether or not it includes a variation which disrupts PLCD4 (clm 24). It is not clear that “analyzing” requires performing any wet laboratory steps. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental process. For example, one may “analyze” PLCD4 by reading information in a laboratory report. 
The claims recite a step of “selecting” the non-human animal, cell or embryo where it has been identified not to carry a genetic marker or a biological marker linked to a deleterious effect on productivity and/or worth of an animal (clms 25 and 36). The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process. For 
The claims recite a step of “estimating” the worth of the animal and/or its offspring on the basis of the presence or absence of a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, or of a variation which disrupts PLCD4. (clm 27). The broadest reasonable interpretation of the “estimating” step is that it may be accomplished by a mental process. For example, one may “estimate” the worth of an animal by  thinking about if the animal has a genetic marker. 
The claims recite a step of “observing” the level and/or activity of a PLCD4, a precursor thereof, an isoform thereof, a fragment thereof, and/or a nucleic acid encoding any one or more thereof of the animal, cell or embryo (clms 34 and 35). It is not clear that “observing” requires performing any wet laboratory steps. The broadest reasonable interpretation of the “observing” step is that it may be accomplished by a mental process. For example, one may “observe” the level of activity of PLCD4 by reading information in a laboratory report. 
The claims recite a step of “comparing” the level and/or activity of a PLCD4, a precursor thereof, an isoform thereof, a fragment thereof, and/or a nucleic acid encoding any one or more thereof against a standard (clm 35). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental process. For example, one may “compare” the level of activity of PLCD4  against a standard by reading information in a laboratory report. 



  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept

For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 24-27, 30-37 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for identifying whether or not a non-human animal, cell or embryo carries a genetic marker linked to a deleterious effect on productivity and/or worth of an animal or carries a biological marker linked to a deleterious effect on productivity and/or worth of an animal, yet the method only requires a) at least the step of analyzing a nucleic acid of said animal, cell or embryo to identify whether or not it includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, and/or b) at least the step of analyzing a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof of said animal, cell or embryo to 
Claims 24-27, 30-37 are drawn to a method for identifying whether or not a non-human animal, cell or embryo carries a “genetic marker”  linked to a deleterious effect on productivity and/or worth of an animal or a “biological marker” linked to a deleterious effect on productivity and/or worth of an animal.  The claims state that when there is a “genetic variation”, a “genetic marker” in LD with the “genetic variation”, or a “variation”, the non-human animal, cell or embryo is identified to carry a “genetic marker” linked to a deleterious effect on productivity and/or worth of an animal.  The recitation of the phrase “biological marker” in the preamble is confusing because there are no steps that require the analysis of a biological marker. It is  unclear what the “biological marker” is and how it is used in the claimed method. 
Claims 24-27, 30-37 are drawn to a method comprising: a) at least the step of analyzing a nucleic acid and/or b) at least the step of analyzing a PLCD4, a precursor thereof, an isoform 
Claims 25, 26, and 36 are drawn to a method for selecting or rejecting a non-human animal, cell or embryo.  While claim 25 recites an active process step of “selecting” a non-human animal, cell or embryo, it fails to provide an active process step off “rejecting” a non-human animal, cell or embryo as required by the preamble.  Further it is noted that the claim requires “selecting “where it has been identified not to carry a genetic marker or a biological marker linked to a deleterious effect on productivity and/or worth of an animal according to a method of claim 24.  This limitation is confusing because claim 24 does not recite an active process step of “identifying” a non-human animal, cell or embryo carrying or not carrying a genetic marker or biological marker linked to a deleterious effect on productivity and/or worth of an animal. 
Claim 32 recites that the genetic variation is in a region defined by nucleotides corresponding to positions 107313997 to 107314141 of chromosome 2 of Bos Taurus.  It is noted that positions 107313997 to 107314141 are arbitrary without a point of reference.  The claims recite that the positions refer to chromosome 2 of Bos Taurus but they do not refer to any particular reference sequence for chromosome 2 and different reference sequences may have different numbering schemes particularly due to the polymorphic nature of  DNA.  For these reasons one of skill in the art would not be able to determine the scope metes and bounds of the claimed subject matter so as to avoid infringement. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 24-27, 30-32, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a Written Description rejection. 
The claims are drawn to a method for identifying whether or not a non-human animal, cell or embryo carries a genetic marker linked to a deleterious effect on productivity and/or worth of an animal or carries a biological marker linked to a deleterious effect on productivity and/or worth of an animal. 
The method comprises a) at least the step of analyzing a nucleic acid of said animal, cell or embryo to identify whether or not it includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, and/or b) at least the step of analyzing a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof of said animal, cell or embryo to identify whether or not it includes a variation which disrupts PLCD4.
The claims recite a “wherein” clause stating that wherein where the nucleic acid includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, or where the animal, cell, or embryo includes a variation which disrupts PLCD4, the non-human animal, cell or embryo is identified to carry a genetic marker linked to a deleterious effect on productivity and/or worth of an animal.
The claims do not define 
(i) the “genetic variations” that disrupt the PLCD4 gene; 
(ii) the “variations” in the PLCD4 protein; or 
(iii) the “genetic markers” in LD with the “genetic variations” 

The specification (Examples) teaches that the inventors have identified a genetic variation on chromosome 2. The name of the gene that this variation is in is called PLCD4 (phospholipase C delta 4)) and denoted with locus tag of NM_001046489.2. The variation is a nucleotide substitution at position 107313998 (107313998 G>A) on chromosome 2 of Bos Taurus. This results in a missense variant of PLCD4. The amino acid substitution is Ala to Thr at amino acid position 326 of the protein. The data generated and observations made by the inventors indicates that the presence of the variation (107313998A) results in a decrease in milk production traits, liveweight, and TOP (traits other than production) traits in an animal. In particular, the inventors note a significant decrease in liveweight, protein yield, milk yield, fat yield, stature, body condition score, rump width, capacity, dairy conformation, overall opinion and adaptability, and a significant increase in the milking speed (see Table 1). 
The specification provides written description for (i) the 107313998 G>A “genetic variation” in the PLCD4 gene; and (ii) the Ala326Thr “variation” in the PLCD4 protein.   
Discussion of (i) the “genetic variations” that disrupt the PLCD4 gene and (ii) the “variations” in the PLCD4 protein
Regarding the genus of (i) the “genetic variations” that disrupt the PLCD4 gene; and (ii) the “variations” in the PLCD4 protein, the specification does not describe any structural features of the disclosed genetic variation/variation that would have been expected to be shared by 
Because the disclosed genetic variation/variation are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the disclosed genetic variation/variation would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of disclosed genetic variation/variation is not sufficient to describe the claimed genus of (i) the “genetic variations” that disrupt the PLCD4 gene; and (ii) the “variations” in the PLCD4 protein.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 
Discussion of (iii) the “genetic markers” in LD with the “genetic variations” 

The specification does not provide an actual reduction to practice of the claimed “genetic markers” in LD with the “genetic variations”. The specification does not disclose the structure of any “genetic markers” in LD with the only disclosed “genetic variation” (the 107313998 G>A genetic variation in the PLCD4 gene) that are predictive of a deleterious effect on productivity and/or worth of animal. The specification does not describe members of  the genus by physical and/or chemical characteristics.  All members of the genus have the same function, i.e., they are associated with predictive of a deleterious effect on productivity and/or worth of animal, but no correlation between their unknown structure and this common function is disclosed. The question is whether one of skill in the art would be able to distinguish “genetic markers” in LD 
Additionally, the claims encompass the use of “genetic markers” that are not disclosed in the specification but which meet the functional limitations in the claims.  Discovering these species using routine methods in the prior art is not a practical way to describe the full extent of the claimed genus because finding naturally occurring genetic markers could be successful only empirically.  This is particularly true here where the naturally occurring alleles must also be related to the 107313998 G>A genetic variation in the PLCD4 gene and must also be predictive of a deleterious effect on productivity and/or worth of animal.  There is no description of the “genetic markers” that exist in nature and there is no description of how the structure of 107313998 G>A relates to the structure of any other naturally occurring “genetic markers”.  
Since the specification does not disclose any “genetic markers” in LD with the only disclosed  “genetic variation”  (the 107313998 G>A genetic variation in the PLCD4 gene) that are associated with a deleterious effect on productivity and/or worth of an animal, one of skill would conclude that Applicants was not in possession of the claimed genus “genetic markers” in LD with “genetic variations” in the PLCD4 gene that are predictive of a deleterious effect on productivity and/or worth of animal.  

7.	Claims 24-27 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method for identifying whether or not a non-human animal, cell or embryo carries a genetic marker linked to a deleterious effect on productivity and/or worth of an animal or carries a biological marker linked to a deleterious effect on productivity and/or worth of an animal. The claims broadly encompass ANY “non-human animal” (i.e., cows, horses, pigs, goats, cats, dogs, etc.). The claims broadly encompass ANY deleterious effect.  Only claim 37 is limited to specific deleterious effects. 
The method comprises a) at least the step of analyzing a nucleic acid of said animal, cell or embryo to identify whether or not it includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, and/or b) at least the step of analyzing a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof of said animal, cell or embryo to identify whether or not it includes a variation which disrupts PLCD4.
The claims do not define 
(i) the “genetic variations” that disrupt the PLCD4 gene; 
(ii) the “variations” in the PLCD4 protein; or 
(iii) the “genetic markers” in LD with the “genetic variations” 

The claims recite a “wherein” clause stating that wherein where the nucleic acid includes a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, or where the animal, cell, or embryo includes a variation which disrupts PLCD4, the non-human animal, cell or embryo is identified to carry a genetic marker linked to a deleterious effect on productivity and/or worth of an animal.
The nature of the invention requires a reliable correlation between (i) the “genetic variations” that disrupt the PLCD4 gene; (ii) the “variations” in the PLCD4 protein; and (iii) the “genetic markers” in LD with the “genetic variations” AND ANY deleterious effect on productivity and/or worth of ANY non-human animal. 
Teachings in the Specification and Examples
The specification (Examples) teaches that the inventors have identified a genetic variation on chromosome 2. The name of the gene that this variation is in is called PLCD4 (phospholipase C delta 4)) and denoted with locus tag of NM_001046489.2. The variation is a nucleotide substitution at position 107313998 (107313998 G>A) on chromosome 2 of Bos Taurus. This results in a missense variant of PLCD4. The amino acid substitution is Ala to Thr at amino acid position 326 of the protein. The data generated and observations made by the inventors indicates that the presence of the variation (107313998A) results in a decrease in milk production traits, liveweight, and TOP (traits other than production) traits in an animal. In 

    PNG
    media_image1.png
    340
    418
    media_image1.png
    Greyscale
 
State of the Art and the Unpredictability of the Art
While methods of measuring variations in genes and proteins are known in the art, methods of correlating variations in genes and proteins with a phenotype (such as a deleterious effect on productivity or worth) are highly unpredictable.    The unpredictability will be discussed below.
The claims require the analysis of (i) the “genetic variations” that disrupt the PLCD4 gene; and (ii) the “variations” in the PLCD4 protein. The claims do not set forth the “genetic variations” or “variations”  in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of “genetic variations” or “variations”   that have been 
Further it is highly unpredictable whether or not a genetic marker that is in linkage disequilibrium with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein  would be predictive of deleterious effects on productivity or net worth. 
First, determining linkage disequilibrium is dependent upon the composition of the individuals in the group used to determine the correlation.  Thus, it is generally unpredictable which marker will be within and without of the scope of the instantly claimed invention, since this is not a universal statistic with a fixed value in all populations.  Truly, whether a marker is 
	Beyond the problem of determining which genetic markers are in fact in LD with a disclosed marker, the suggestion that indirect detection of the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein would function in the claimed methods amounts to an assertion that the correlation of the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein with deleterious effects can be applied to any polymorphism which can be established, in any population, to be in any level of LD with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein.  This is an attempt to assert that the correlation between the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein and deleterious effects would be transitive to any other polymorphism that is in correlation with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein.  This assertion is not supported by adequate data in view of the state of the prior art.  Sotos et al. teach that "unlike many common mathematical binary relations (e.g. equality, being greater than, divisibility), correlation is not transitive (p. 34; Sotos et al.  Statistics Education Research Journal 2009, Nov. 8(2):33-55).”   That is, just because A is correlated to B, and B is correlated to C, it does not necessarily follow that C is correlated to A.  The only way to determine if C is correlated to A is to undertake a study and calculate the statistics to assess the relationship.  This idea is supported by Terwilliger and Hiekkalinna who teach “there is precious little information about the correlation coefficient between X and Z, which can be gleaned from knowing the values of the correlation coefficients between markers X 
Because the claims encompass detecting any genetic marker in LD with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein, it is relevant to point out that there are expected to be numerous of genetic markers that meet these structural requirements.  However the specification does not teach a predictable means for distinguishing between markers that meet these functional requirements and are associated with deleterious effects and markers that meet these functional requirements that are not associated with deleterious effects. While it may have been known at the time of the invention how to identify markers in linkage disequilibrium with one another it was also known in the art that not every marker in linkage disequilibrium with one another will be associated with the same phenotype.  In other words not every marker in linkage disequilibrium with the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein will have the property of being associated with deleterious effects.  



It is also unpredictable as to whether the results obtained in the specification with cows could be extrapolated to other types of non-human organisms.  Ibeagha-Awemu (Mammalian Genome 19, 591-617 2008) teaches that different breeds of the same species differ in certain characteristics; this could be caused by adaptation processes in different environments. Consequently, identified DNA variants in one breed in one location must be independently verified in different breeds in the same location or the same breed in different locations before being considered for application in MAS. For example, the PPARGC1A gene is located in a region where several QTL studies showed its effects on milk production. Weikard et al. (2005) found significant associations between PPARGC1A SNP 1892 in intron 9 and milk yield and milk fat traits in German Holsteins, while SNP 3359 in the 3′ UTR showed a nonsignificant association with fat traits. Recently, Khatib et al. (2007b) reported an opposite trend in Holstein populations in the United States. In their study, SNP 3359 was significantly associated with protein percentage and milk yield, while SNP 1892 did not show any significance with examined traits. From these studies we can conclude that different genetic backgrounds could have been acquired by the same breed (in different locations) over time. Also, these SNPs could be in significant linkage disequilibrium with the actual causative SNPs in the breeds (with different genetic backgrounds). In contrast, Wimmers et al. (2007) found significant relationships for nine genes with meat-quality and carcass traits in different pig populations (purebred Duroc and Pietran and crossbred Pietran × [Landrace × Large White] and Duroc × [Landrace × Large White]), but found no significant associations for a particular trait across all populations. This shows the usefulness of certain markers for certain populations (page 610, col 1-2).  It follows that if DNA variations have different effects in different breeds of the same species, they are also 
The claims broadly encompass ANY deleterious effect (i.e., slaughter weight, intramuscular fat, milk yield, retail color, liveweight, etc.).  The prior art of Bolormaa (BMC Genomics 2016 17:224) discloses that 10,613 sheep that had real or imputed genotypes for 510,174 SNPs were measured for up to 56 traits (Table 1).  It is highly unpredictable if the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein is associated with ANY deleterious effect such as those in the Bolormaa reference.  The specification itself provides evidence that this variant is NOT associated with numerous traits.  For example this variant does not appear to be significantly associated with rump angle, udder support, survival, gestation length, fertility etc. because these traits have p values >0.05.  The specification only provides support for a method wherein the 107313998 G>A “genetic variation” in the PLCD4 gene which results in the Ala326Thr “variation” in the PLCD4 protein is associated with the deleterious effects that are recited in claim 37 (these are the traits with p values <0.05). 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to detect ANY deleterious effect on the productivity and/or net worth of ANY non-human animal by 
In order to practice the breadth of the claimed invention one of skill in the art would first have to identify “genetic variations” and “variations” that are present in the PLCD4 gene of a non-human animal.  Then testing would have to be performed to determine which if any of the mutations are correlated with a representative number of different types of deleterious effects on the productivity and/or net worth of the animal.  Once the variations are correlated with deleterious effects in one type of animal, additional experimentation would need to be conducted on other types of animals. Further additional experimentation would be necessary to determine which genetic markers are in LD with the genetic variations and to determine if they can actually serve as a proxy for the genetic variations in a method of identifying an animal with genetic predisposition of a deleterious effects on the productivity and/or net worth of the animal. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.


Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolormaa (BMC Genomics 2016 14:224).

Regarding Claim 24 Bolormaa teaches that they analyzed 56 detailed body composition phenotypes on 10,613 sheep with genotypes for 510,174 SNPs (page 2, col 2, Table 1). Bolormaa teaches that they found a lead SNP in the PLCD4 gene at position 219569259.  As shown in Table 6 this SNP is in Group3 and is lead SNP 10.  Bolormaa teaches that Group 3 consisted of 5 lead SNPs that influenced meat retail color (by increasing redness of meat (RCa*) and decreasing lightness of meat (RCl*)) and increased myoglobin and wet iron content in muscle. Additionally Bolormaa teaches that 2 SNPs (9th and 10th SNPlead) in Group 3 correlated with increased meat tenderness (i.e., decreased shear force), eye muscle area and eye muscle depth, glycogen, isocitrate dehydrogenase (ICDH) activity, and polyunsaturated FA (omega-3 and -6) level and decreased meat pH level (Table 5) (page 7, col 1). Thus Bolormaa teaches the analyzing a nucleic acid of a sheep to identify whether or not it includes a genetic variation in the PLCD4 gene. Regarding the “wherein” clause at the end of claim 24, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or . 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 25-27 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bolormaa (BMC Genomics 2016 14:224) in view of Cargill (US 2010/0324356 Pub 12/23/2010).
	The teachings of Bolormaa are presented above. 
Bolormaa does not teach a method comprising selecting a non-human animal, cell or embryo that has been identified not to carry a genetic marker or a biological marker linked to a deleterious effect on productivity and/or worth of an animal (clm 25).  Bolormaa does not teach a method wherein the animal, cell or embryo is selected if it does not have a genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, or if it does not have a variation which disrupts PLCD4 (clm 26). Bolormaa does not teach a method comprising selecting at least two animals that have been identified not to carry the genetic or biological marker linked to a deleterious effect on productivity or worth of an animal, and forming a herd of the selected animals (clm 36).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolormaa by selecting or rejecting animals based on whether they carry genetic markers that are associated with desired or undesired traits as suggested by Cargill.  Based on the teachings of Cargill, marker assisted selection was known in the art at the time of the invention.  One of skill in the art would have been motivated to select an animal that does NOT have a genetic marker of an undesirable trait and include it in a herd for the benefit of being able to improve the herd with respect to desired traits. 
Bolormaa does not teach a method further comprising  estimating the worth of the animal and/or its offspring on the basis of the presence or absence of a genetic variation which disrupts 
However Cargill further teaches that the animal's allelic complement is analyzed and evaluated to analyze the genetic profile and thereby predict the animal's progeny's genetic merit or phenotypic value (para 0090).  Cargill teaches that “merit” refers to a composite index that includes several commonly measured traits weighted according to relative economic value in a typical production setting and expressed as lifetime economic worth per cow relative to an industry base (para 0042).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolormaa by estimating the animals worth based the presence or absence of a genetic variation as suggested by Cargill. Based on the teachings of Cargill, it was known in the art how to analyze a genetic profile and predict an animals worth.  One of skill in the art would have been motivated to estimate an animals worth for the benefit of being able to select animals having high worth for breeding programs aimed at producing progeny with ever higher worth. 
Bolormaa does not teach wherein the deleterious effect on productivity and/or worth of an animal is a deleterious effect on one or more of protein yield, milk yield, fat yield, liveweight, stature, body condition score, rump width, milking speed, capacity, dairy conformation, overall opinion and/or adaptability (clm 37).
However Cargill teaches that the daily traits under evaluation include traditional traits such as milk yield ("MILK") (pounds), fat yield ("FAT") (pounds), fat percentage ("FATPCT") (percent), productive life ("PL") (months), somatic cell score ("SCS") (Log), daughter pregnancy 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolormaa by determining if variations in the PLCD4 gene are correlated with the diary traits disclosed by Cargill.  One of skill in the art would have been motivated to conduct further experimentation on the variation disclosed in the PLCD4 gene by Bolormaa to determine if it is correlated with any additional traits such as the diary traits disclosed by Cargill. 
 
12.	Claims 25-27 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bolormaa (BMC Genomics 2016 14:224).
	The teachings of Bolormaa are presented above. 
	Bolormaa does not teach a method wherein the genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, results in a decrease in the level and/or activity of PLCD4 (clm 30).  Bolormaa does not teach a method wherein the  genetic variation which disrupts the PLCD4 gene and/or a genetic marker in linkage disequilibrium therewith, is a missense variant (clm 31).  Bolormaa does not teach a method wherein the genetic variation which disrupts the PLCD4 gene is located within a region defined by nucleotides corresponding to positions 107313997 to 107314141 of chromosome 2 of Bos Taurus (which defines exon 8) (clm 32).  Bolormaa does not teach a method comprising  analyzing a PLCD4, a precursor thereof, an isoform thereof and/or a fragment thereof to identify whether or not it includes an amino acid variation at a position corresponding to position 326 of PLCD4 (clm 33).  Bolormaa does not teach a method of  observing the level and/or activity of a 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolormaa by studying all variants in the PLCD4 gene.  In the instant case Bolormaa teaches that the PLCD4 gene is a candidate gene and that mutations in this gene may account for variation in body composition traits of animals.  Thus one of skill in the art would have been motivated to conduct further research on all variants in this gene, including missense mutations, mutations in exon 8,  and mutations that effect the level or activity of PLCD4, to determine if any additional variants in PLCD4 are associated with body composition traits.  The claims would have been obvious  because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634